Case 15-21545        Doc 48     Filed 11/19/18     Entered 11/19/18 13:06:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-21545
         Ricco K Farrell Jr
         Shawnta W Farrell
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/23/2015.

         2) The plan was confirmed on 11/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/27/2018.

         5) The case was dismissed on 08/24/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,650.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-21545       Doc 48     Filed 11/19/18    Entered 11/19/18 13:06:37                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $15,531.00
        Less amount refunded to debtor                         $331.09

 NET RECEIPTS:                                                                                 $15,199.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $762.09
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,762.09

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP              Unsecured      6,102.00       6,102.65         6,102.65        400.40        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          646.00      2,864.32         2,864.32        187.93        0.00
 COMMONWEALTH CREDIT UNION     Unsecured           0.00           NA               NA            0.00       0.00
 CREDITBOX.COM LLC             Unsecured            NA         353.23           353.23          23.17       0.00
 GREAT LAKES CREDIT UNION      Unsecured         172.00        172.33           172.33           0.00       0.00
 LAKE COUNTY AUTO SALES        Secured           600.00        600.00           600.00        495.03      49.59
 PEOPLES GAS LIGHT & COKE CO   Unsecured      1,446.00       2,585.83         2,585.83        169.65        0.00
 RESIDENTCOLLECT               Unsecured         155.00        155.38           155.38           0.00       0.00
 AT&T/ENHANCED RECOVERY CO     Unsecured         204.00           NA               NA            0.00       0.00
 CHOICE RECOVERY               Unsecured         154.00           NA               NA            0.00       0.00
 CHOICE RECOVERY               Unsecured          40.00           NA               NA            0.00       0.00
 COMCAST/STELLAR RECOVERY INC Unsecured          244.00           NA               NA            0.00       0.00
 COMCAST/CONVERGENT OUTSOURC Unsecured           362.00           NA               NA            0.00       0.00
 AARON SALES & LEASE           Unsecured      1,861.00            NA               NA            0.00       0.00
 AMERICOLLECT INC              Unsecured         106.00           NA               NA            0.00       0.00
 RENT A CENTER                 Unsecured          50.00           NA               NA            0.00       0.00
 SPRINT/ENHANCED RECOVERY CO Unsecured        1,211.00            NA               NA            0.00       0.00
 TITLEMAX                      Unsecured           1.00           NA               NA            0.00       0.00
 HARBOR LAKE/CLK/SDA/NCC BUSIN Unsecured         500.00           NA               NA            0.00       0.00
 HARBOR LAKE/CLK/SDA/NCC BUSIN Unsecured      1,288.00            NA               NA            0.00       0.00
 HARRIS & HARRIS LTD           Unsecured      2,939.00            NA               NA            0.00       0.00
 ILLINOIS COLLECTION SE        Unsecured     12,630.00            NA               NA            0.00       0.00
 ILLINOIS COLLECTION SE        Unsecured      1,101.00            NA               NA            0.00       0.00
 MBB                           Unsecured         111.00           NA               NA            0.00       0.00
 TRANSWORLD SYSTEMS INC        Unsecured      4,252.00            NA               NA            0.00       0.00
 US CELLULAR/DEBT RECOVERY SOL Unsecured      1,163.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-21545        Doc 48      Filed 11/19/18    Entered 11/19/18 13:06:37                Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal        Int.
 Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
 WE ENERGIES/HARRIS & HARRIS LTD Unsecured      1,683.00            NA           NA             0.00         0.00
 FIRST PREMIER BANK              Unsecured         695.00           NA           NA             0.00         0.00
 TMOBILE/ENHANCED RECOVERY CO Unsecured         1,094.00            NA           NA             0.00         0.00
 TOTAL FINANCE                   Unsecured      7,000.00            NA           NA             0.00         0.00
 T MOBILE                        Unsecured         200.00        625.48       625.48           41.04         0.00
 TOTAL FINANCE LLC               Secured       11,000.00     11,000.00     11,000.00       7,676.95     1,033.44
 US DEPARTMENT OF EDUCATION      Unsecured      3,963.00       4,226.39     4,226.39         277.29          0.00
 WISCONSIN DEPT OF REVENUE       Unsecured      1,200.00       1,270.10     1,270.10           83.33         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00               $0.00                 $0.00
       Mortgage Arrearage                                    $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                          $11,600.00           $8,171.98             $1,083.03
       All Other Secured                                     $0.00               $0.00                 $0.00
 TOTAL SECURED:                                         $11,600.00           $8,171.98             $1,083.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                                    $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $18,355.71           $1,182.81                  $0.00


 Disbursements:

         Expenses of Administration                           $4,762.09
         Disbursements to Creditors                          $10,437.82

 TOTAL DISBURSEMENTS :                                                                        $15,199.91




UST Form 101-13-FR-S (9/1/2009)
Case 15-21545        Doc 48      Filed 11/19/18     Entered 11/19/18 13:06:37            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
